Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 7/10/20, is a national stage entry of PCT/CN2019/107775, filed on 9/25/19. A claim for foreign priority has been made to 201811548181.6, filed on 12/18/18. A certified copy of the foreign priority document is of record. 

Status of Claims
Claims 1-10 are currently pending.
Claims 1-10 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 is drawn to a method for treating epilepsy comprising administering I-BRD9 or a derivative thereof to a subject in need thereof. The disclosure of the application mentions only generally a derivative of I-BRD9, without further description of exactly what is meant by this term, or describing compounds that would fall within the category of a derivative of I-BRD9. The disclosure doesn’t describe how to make any derivative of I-BRD9, or how to obtain such derivatives. The disclosure doesn’t contain any specific information of any derivative of I-BRD9, such as structural formulas, figures, or any properties of such derivatives. See MPEP 2163(I): To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). Furthermore, MPEP 2163(I) states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Although there is an initial presumption that the written description requirement has been met, in order to meet this requirement the disclosure must describe the claims in sufficient detail such that one of ordinary skill in the art would have understood Applicants to show possession. However, in the instant case, the written description requirement has not been met, because the term “derivative” has been only mentioned generally; as discussed previously, there is no description of what a derivative of I-BRD9 is, how to make such derivatives, or where to obtain such derivatives. No description exists in the disclosure of the structural formulas of any such derivatives of I-BRD9, or any other properties or characteristics of derivatives of I-BRD9. 
Furthermore, it is known in the art that a derivative of a compound can have vastly different properties from the compound it’s derived from. Tojo et. al., Med. Chem. Lett., vol. 5, pp. 1119-1123, publ. 2014 teaches that structure-activity relationships of imidazothiazole derivatives were investigated for activity as indoleamine 2,3-dioxygenase (IDO1) inhibitors, a 1, can significantly alter activity, as shown below (p. 1121, Table 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. As shown in Table 1 above, compounds 8a, 8f, 8g, 8h, and 8i have notable IDO1 inhibitory activity, while compounds 8b, 8c, 8d, 8e, and 8j do not. Thus, while Applicants have provided evidence that I-BRD9 has activity for treating epilepsy, it is highly unlikely that derivatives of this compound would have similar activity, in the absence of sufficient description of such derivatives. The written description requirement for a derivative of I-BRD9 is therefore lacking. Claims 2-10 are similarly rejected as they either explicitly recite a derivative or depend from claim 1. 
To overcome this rejection, it is suggested that reference to a derivative be deleted from the claims. 

Information Disclosure Statement
The IDS filed on 7/10/20 has been considered. 

Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK

Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627